DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-10 of U.S. Application No. 16/094054 filed on 10/16/2018  have been examined. 



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-10, claim limitations “detection, calculation, acquisition” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit” coupled with functional languages “obtain, acquire” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming   the subject matter which the applicant regards as his invention. 

Claim 1-10 rejected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim element “position detection unit configured to obtain”, “posture detection unit configured to obtain”,  “position calculation unit configured to obtain”, “information acquisition unit configured to acquire” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Application does not disclose any means in the specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of receiving and processing data. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. A management system comprising: a position detection unit configured to obtain a position of a work machine; a posture detection unit configured to obtain a posture of the work machine; an object detection unit configured to obtain a three- dimensional shape of a buried object; a position calculation unit configured to obtain a position of the buried object by using the position of the work machine obtained by the position detection unit, the posture of the work machine obtained by the posture detection unit, and the three- dimensional shape of the buried object obtained by the object 
The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of concept of receiving and processing data. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “units” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “units” described in the Applicant’s specification are merely software in general purpose computers. Therefore these additional limitations are no more than mere 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 2-5, 9, 10, applicant just details the type of data collected. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 6, applicant recites the following:

6. A management system comprising: a position detection unit configured to obtain a position of a work machine; at least one imaging device configured to image a buried AM 70040231.1Application No. Not Yet Assigned 4Docket No.: 1451345.732US9 Amendment dated October 16, 2018 First Preliminary Amendment object; and an information acquisition unit configured to acquire an image of the buried object obtained by the imaging device, wherein the information acquisition unit is 
The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of concept of receiving and processing data. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “units” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “units” described in the Applicant’s specification are merely software in 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 7, applicant recites the following:

7. A management system comprising: a position detection unit configured to obtain a position of a work machine; a posture detection unit configured to obtain a posture of the work machine; an object detection unit configured to obtain a three- dimensional shape of a buried object; an output unit configured to output a detected image detected by the object detection unit; an input unit configured to select a position on the detected image output by the output unit; a position calculation unit configured to obtain a point on the detected image selected by the input unit as a position of the buried 
The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of concept of receiving and processing data. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “units” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  “units” described in the Applicant’s specification are merely software in general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 8, applicant recites the following:

8. A management system comprising: an output unit configured to output a detected image detected by an object detection unit configured to detect a construction object around a work machine; an input unit configured to select a point on the detected image output by the output unit; and a position calculation unit configured to obtain a position of the point in the detected image on the basis of the point on the detected image selected by the input unit and configured to set the position of the point as a position of the buried object.

The above claim components are directed to the concept of concept of receiving and processing data. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “units” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “units” described in the Applicant’s specification are merely software in general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 



Allowable Subject Matter
Claims 1-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach a management system comprising: a position detection unit configured to obtain a position of a work machine; a posture detection unit configured to obtain a posture of the work machine; an object detection unit configured to obtain a three- dimensional shape of a buried object; a position calculation unit configured to obtain a position of the buried object by using the position of the work machine obtained by the position detection unit, the posture of the work machine obtained by the posture detection unit, and the three- dimensional shape of the buried object obtained by the object detection unit; and an information acquisition unit configured to acquire buried object information including at least the position of the buried object obtained by the position calculation unit. The prior art also fails to explicitly teach a management system comprising: a position detection unit configured to obtain a position of a work machine; at least one imaging device configured to image a buried AM 70040231.1Application No. Not Yet Assigned 4Docket No.: 1451345.732US9 Amendment dated October 16, 2018 First Preliminary Amendment object; and an information acquisition unit configured to acquire an image of the buried object obtained by the imaging device, wherein the information acquisition unit is configured to add, to the image of the buried object, an identifier indicating that the buried object is included in the image and a position and a date of the work machine at a time when the image of the buried object is captured and is configured to store resultant data. The prior art also fails to explicitly teach a management system comprising: a position detection unit configured to obtain a position of a work machine; a posture detection unit configured to obtain a posture of the work machine; an object detection unit configured to obtain a three- dimensional shape of a buried object; an output unit configured to output a detected image detected by the object detection unit; an input unit configured to select a position on the detected image output by the output unit; a position calculation unit configured to obtain a point on the detected image selected by the input unit as a position of the buried object by using the position of the work machine obtained by the position detection unit, the posture of the work machine obtained by the posture detection unit, and the three-dimensional shape of the buried object obtained by the object detection unit; and an information acquisition unit configured to acquire buried object information including at least the position of the buried AM 70040231.1Application No. Not Yet Assigned 5Docket No.: 1451345.732US9 Amendment dated October 16, 2018 First Preliminary Amendment object obtained by the position calculation unit. The prior art also fails to explicitly teach a management system comprising: an output unit configured to output a detected image detected by an object detection unit configured to detect a construction object around a work machine; an input unit configured to select a point on the detected image output by the output unit; and a position calculation unit configured to obtain a position of the point in the detected image on the basis of the point on the detected image selected by the input unit and configured to set the position of the point as a position of the buried object.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668